Citation Nr: 0842869	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability rating greater than 
20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1976 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas, which denied the 
veteran's claim for service connection for a low back 
disorder; and which granted service connection for 
hypertension, and assigned a 20 percent disability rating 
effective as of the date of claim.  The veteran expressed 
disagreement with the denial of service connection and with 
the assigned initial disability rating, and perfected a 
substantive appeal.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in April 2006, the veteran indicated that 
he wished to be scheduled for a personal hearing before a 
Veterans Law Judge of the Board travelling to the RO.  A 
Travel Board hearing was scheduled for March 2007, however, 
the veteran did not appear for the hearing.


FINDINGS OF FACT

1.  The veteran does not have a low back disorder that was 
incurred in, or aggravated by, service.

2.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 120 or more.




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low 
back disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The schedular criteria for the assignment of an initial 
disability rating greater than 20 percent for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In May 2004 and August 2004, prior to the initial 
adjudication of the veteran's claims for service connection, 
he was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  As to the 
issue of a higher initial disability rating for the now 
service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, the matter was redjudicated in the April 
2006 and October 2006 Supplemental Statements of the Case.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

The Board notes that in his Informal Hearing Presentation 
dated in November 2008, the veteran's representative asserted 
that the veteran had not been provided notice pursuant to the 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  However, the veteran's claim for an increased 
disability rating arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the Dingess requirements in the present 
appeal, because the claims are being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that either is 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Low back disorder

The veteran asserts that he has a current low back disorder 
which is manifested as a result of two motor vehicle 
accidents during his period of active service, namely in 1979 
and 1983.  

The veteran's entrance report of medical examination dated in 
January 1976 does not reveal an abnormal spine or 
musculoskeletal clinical evaluation.  In the associated 
report of medical history, the veteran indicated that he had 
never had recurrent back pain.

An emergency treatment report dated in November 1979 shows 
that the veteran struck his skull on the windshield of a 
truck in a motor vehicle accident with another truck.  A 
possible head or back injury was noted.  X-rays of the skull 
and cervical spine were negative.  The impression was 
cervical strain.  There is no reference made to the low back.

Periodic reports of medical examination dated in December 
1979, May 1980, February 1981, November 1982, and October 
1983, all show that clinical evaluation of the spine or 
musculoskeletal system was normal.  In the associated reports 
of medical history, the veteran indicated that he had never 
had recurrent back pain.

A chronological record of medical care dated in April 1984 
shows that the veteran injured his right knee in motor 
vehicle accident.  There was no reference made to symptoms 
associated with a low back injury.

The veteran's discharge report of medical examination dated 
in February 1985 shows that clinical evaluation of the spine 
or musculoskeletal system was normal.  In the associated 
reports of medical history, the veteran indicated that he had 
never had recurrent back pain.

Subsequent to service, a VA outpatient treatment record dated 
in February 2004 shows that the veteran reported a two week 
history of low back pain radiating to his right thigh.  He 
indicated that he had no known injury to the back.  The 
assessment was low back pain.

A VA joints examination report dated in November 2004 shows 
that the veteran reported a history of low back pain since 
his 1979 motor vehicle accident in service.  He added that 
his pain had become significantly worse over the preceding 
year.  Physical examination of the lumbar spine revealed no 
abnormality on visual inspection with no fixed deformity of 
hypokyphosis or lordosis.  There was mild tenderness, but 
motion was limited only by the hesitance of the veteran.  The 
diagnosis was chronic low back pain.  The examiner indicated 
that it was difficult to state without question that this 
stemmed from the 1979 injury.  The examiner added that the 
veteran reported that he did not begin having severe pain 
until more recently.  Radiographically, he had minimal 
changes in his back, which were likely age related.  He had 
not had any significant treatment for his low back.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder as it is not shown that the veteran currently 
has a low back disability.

The competent medical evidence of record has only shown 
diagnoses of chronic low back pain.  To the extent the 
medical evidence of record contains complaints, treatment, or 
a diagnosis of low back pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  Without a 
pathology to which the low back pain can be attributed, there 
is no basis to find a chronic disability for which service 
connection may be granted.  Id. at 285.

The Court has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the veteran's own belief that he has a 
diagnosis of a chronic disability that was incurred during 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. at 470. As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of a chronic disability that 
was incurred in-service. As the preponderance of evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 54-56.

Increased Initial Disability Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Hypertension

The RO granted service connection for hypertension by rating 
action dated in December 2004, and assigned a 20 percent 
disability rating, effective as of March 8, 2004, the date 
the veteran filed his claim. 

The veteran's service-connected hypertension is currently 
rated 20 percent disabling under Diagnostic Code 7101, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Under this diagnostic code 
provision, a 10 percent rating is assigned for hypertension 
when diastolic pressure is predominately 100 or more; or when 
systolic pressure is predominantly 160 or more; or when there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication for control is required.  A 20 
percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 
maximum 60 percent rating is assigned when diastolic pressure 
is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

As indicated above, to receive the next higher rating of 40 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
120 or more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is not predominantly below 120.

A VA examination report dated in November 2004 shows that the 
veteran reported a history of hypertension for which he would 
take hypertensive medication.  He described associated 
lightheadedness, dizziness, and headaches.  Blood pressure 
was read to be 217/125, 205/120, 192/108, 206/114, 173/95, 
and 184/104.  The opinion was uncontrolled hypertension, and 
he was referred to the emergency room for care.

VA outpatient treatment records dated from February 2004 to 
September 2005 show intermittent blood pressure readings of 
180/110, 160/102, 170/102, 193/111, 180/102, 204/90, 162/98, 
178/104, 191/93, 148/86, and 140/90.  It was noted that the 
veteran was having issues with compliance with his medication 
regimen.  When on medication, it was indicated that his 
hypertension was stable.

A VA outpatient treatment record dated in September 2006 
shows that his blood pressure was read to be 187/114, 
200/120, 163/102, and 160/90.  It was noted that his blood 
pressure was poorly controlled because of noncompliance with 
care and therapy.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
20 percent disabling.  The veteran's blood pressure has been 
read on various occasions over the course of this appeal.  
The medical reports, however, show diastolic readings which 
have been predominantly below 120.  Out of the 21 total blood 
pressure readings of record since February 2004, only three 
exhibited diastolic readings that were at least 120. 
Hence, the Board finds that the currently assigned evaluation 
of 20 percent is appropriate.

The Board has considered the veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
were the only medical findings which could be considered in 
concluding that an increased disability rating for 
hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 20 percent for the service-
connected hypertension over the entire course of this appeal.  
Thus, the benefit-of-the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 54-56.

Extra-schedular consideration

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required in Schafrath, 1 Vet. App. at 589.  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2008).  However, there's been no 
assertion or showing that the veteran's hypertension has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995).


ORDER


Service connection for a low back disorder is denied.

An initial disability rating greater than 20 percent for 
hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


